MEMORANDUM **
Robert Cecil Smith appeals pro se the district court’s summary judgment in his diversity action alleging that defendant Bankers Life & Casualty Company (“Bankers Life”) breached their contract to pay him commissions after he was terminated. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we affirm.
Summary judgment in favor of Bankers Life is warranted because Smith failed to offer any “significant probative evidence tending to support the complaint” in opposition to Bankers Life’s properly supported motion for summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Margolis, 140 F.3d at 852.
We decline to address Smith’s contention that he failed to file an opposition to summary judgment because the judge’s secretary told him he did not have to file any further papers, or his disability claim, because the issues were not properly raised before the district court. See Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 515 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.